Title: From James Madison to Edmund Pendleton, 17 October 1780
From: Madison, James
To: Pendleton, Edmund


Dear SirPhilada. Oct. 17th. 1780.
The Southern Post having not yet arrived, I have not the pleasure of acknowledging the receipt of your favor, which I have found you too punctual to doubt his havg. for me.
The best news I have to give you is contained in the inclosed paper in a letter from Eustatia, which comes from a person known to many Gentlemen here who say it may be fully credited. The Saratoga a Continental Vessel of 16 guns is just returned from a cruise in which she took several Jamaica prizes with a prodigious quantity of rum & sugar on board. She parted from them in a fog near the coast, and as they have not yet been heard of it is feared they have fallen back into the possession of the Enemy
Baron Stuben just come to town brings a report that an embarkation left N. York on thursday, but no confirmation has yet arrived from Gl. Washington or any other official source. Adieu
James Madison Jnr. By a letter just recd. from the Continental Agt. at Statia by the Commercial Committee, the Capture of the British fleet by the Spaniards is brought pretty nearly to certainty
